Citation Nr: 1421305	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel











INTRODUCTION

Appellant had active service from September 1999 to September 2002. 

This appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Regional Office (RO) in Muskogee, Oklahoma; jurisdiction was subsequently transferred to the Atlanta RO in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran has been awarded benefits under the Post-9/11 GI Bill at the 60 percent level.  This means that he is entitled to 60 percent of the benefits payable under that program.  The Veteran asserts that he should be awarded benefits at the 100 percent level.  Specifically, the Veteran contends that he is entitled to benefits at the 100 percent level pursuant to 38 U.S.C.A. § 3311(b) (2) as an individual who, commencing on or after September 11, 2001, served at least 30 continuous days on active duty in the Armed Forces; and after completion of such service was discharged or released from active duty in the Armed Forces for a service-connected disability. 

It would appear that the RO based its determination that the appellant was not separated due to a service-connected disability on a finding that the separation reason was listed as Condition Interfering with Duty (CIWD).  Review of the appellant's DD Form 214 shows the reason for separation was listed as personality disorder.  The Veteran contends that he has been granted service connection for the same disability for which he was separated from service. 

The Veteran's claim is contained in an education folder, and a traditional claims folder has not been produced, if indeed one has been created.  Further,  it does not appear that the RO has obtained or reviewed the complete service treatment records or service personnel records.  In any event, they have not been forwarded to the Board for review.  The Board finds that these records, in addition to the VA claims file, are necessary to determine whether the Veteran was discharged or released from active duty in the Armed Forces for a service-connected disability.  The Board notes that the pertinent statute leaves the determination as to whether a discharge is for a service-connected condition to the Secretary (of VA). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records and service personnel records and any VA claims folder if one has been created, and associate those records with the VA education claims file. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to payment of benefits under the Post-9/11 GI Bill (38 U.S.C., Chapter 33) at the 100 percent level should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.  Then, in addition to the education folder, the entire claims file including the service records should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



